Citation Nr: 0011948	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  99-00 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for sacroiliac strain, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 



INTRODUCTION

The veteran had active military service from October 1942 to 
August 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision of the Department of 
Veterans Affairs (VA) Waco, Texas Regional Office (RO).  In 
that decision the RO continued a disability rating of 20 
percent from October 13, 1960 for sacroiliac strain.  The 
veteran perfected an appeal of the January 1998 decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Medical evidence demonstrates the veteran's sacroiliac 
strain is presently manifested by pain on motion, tenderness 
in both sacroiliac regions, with no swelling, redness, or 
warmth, and with no evidence of severe limitation of motion, 
listing of the spine, marked limitation of forward bending, 
or loss of lateral motion with osteoarthritic changes.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the veteran's sacroiliac strain have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5294, 5295 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

A VA hospital summary dated from September to October 1960 
shows that the veteran had complaints of pain in the left 
buttock and leg which led to an operation in January 1958 for 
removal of the left transverse process of the fifth lumbar 
vertebra.  The hospital summary further reflects that the 
veteran was discharged with a diagnosis of sacroiliac strain, 
apparently due to trauma.  

In a December 1960 rating decision, the RO granted service 
connection for sacroiliac strain due to trauma and assigned a 
noncompensable disability evaluation.  In a December 1960 
rating decision, the RO increased the disability evaluation 
to 20 percent disabling, effective in October 1960.  

In September 1984, the veteran received treatment at a VA 
Medical Center (VAMC) for complaints of pain in the left hip 
joint.  Diagnosis was chronic low back pain.  

During a January 1985 personal hearing, the veteran stated 
that his pain extended into his left hip.  He explained that 
the pain was worse when he moved around.  

During a March 1985 VA examination, the veteran had 
complaints of constant low back pain radiating down the 
posterior aspect of the left thigh and the lateral aspect of 
the left calf.  Diagnosis were severe degenerative joint 
disease of the lumbosacral spine with mild scoliosis and 
sacroiliac strain.  

In November 1986, a private physician stated that the veteran 
had significant pain over the left S1 joint.  On physical 
examination, the veteran did not have any real limitation of 
motion, although he did have complaints about bending 
forward.  Lateral bending was restricted by stiffness not 
pain.  Heel and toe walking was normal, although his balance 
was poor.  Straight leg raising was negative bilaterally, 
reflexes were 2+ at the knees, 1+ at the ankles, and there 
was normal dorsiflexion strength in the foot and 
symmetrically.  An X-ray report showed that the veteran's S1 
joint appeared to be entirely normal.  The private physician 
found that the veteran's S1 joint strain was not responsible 
for his degenerative wear and tear arthritis of the lumbar 
spine.  

VA Medical Center (VAMC) outpatient treatment records from 
December 1989 to August 1990 show that the veteran received 
treatment for low back pain particularly in the area of the 
sacroiliac joint region.  

In written correspondence dated in May 1997, the veteran 
stated that he was having problems walking and he had 
developed a limp.  He further reported wearing a sacroiliac 
belt and using a TENS (Transcutaneous Electrical Nerve 
Stimulation) unit for pain relief for five years.  

During a November 1998 VA examination, the veteran had 
complaints of constant pain in his low back and in the left 
sacroiliac region associated with weakness, stiffness, 
fatigability, and lack of endurance.  He also complained of 
an inability to walk long distances, stand for long periods 
of time, and bend or lift with regard to his daily 
activities.  The veteran told the VA examiner that he did not 
suffer from flare-ups, but his pain was constant and 
sometimes severe.  The veteran reported using a back brace 
and cane for ambulation.  

Upon physical examination, the veteran had a slow, unsteady 
gait and walked using a cane.  There was a six inch curved 
scar that was well-healed in the left sacroiliac region, 
lateral to the spine from past surgery.  The veteran had some 
tenderness in the lumbosacral area as well as both the 
sacroiliac regions, more so on the left side with no 
swelling, redness, or warmth.  He had pain on motion of the 
sacroiliac region as well as the low back.  As to posture and 
fixed deformity, the veteran had lots of lumbar curvature.  
On the musculature of the back, he had paravertebral muscle 
spasm in the lumbosacral area.  A neurological test revealed 
sluggish deep tendon reflexes in both lower extremities and 
there was no focal neurological signs.  Range of motion of 
the back revealed flexion to 80 degrees, extension to 10 
degrees, lateral flexion to 20 degrees on both sides, 
rotation to right to 50 degrees, and rotation to left to 30 
degrees.  An X-ray report revealed that the sacroiliac joints 
were well patent without erosion or fusion.  Impression was 
that the sacroiliac joints were unremarkable.  Diagnosis were 
severe degenerative arthritis of the lumbosacral spine and 
chronic sacroiliac strain.  

II. Laws and Regulations

The veteran's increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the veteran's 
contention regarding the increased severity of his service-
connected sacroiliac strain.  See Jones v. Brown, 7 Vet. App. 
134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board is also satisfied that all relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), codified 
in 38 C.F.R Part 4, represent the average impairment of 
earning capacity resulting from disability.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.

Under the Rating Schedule, degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5003.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under 38 C.F.R. § 4.71, 
Diagnostic Code 5003 (1999).  

The record reflects the veteran's service-connected 
sacroiliac strain is presently rated 20 percent disabling 
under the criteria for sacroiliac injury and weakness.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  The Board 
notes that the Rating Schedule provides no specific criteria 
for a compensable evaluation under Diagnostic Code 5294, and 
finds the veteran's service-connected disability must be 
evaluated under the appropriate criteria for analogous 
disorders such as lumbosacral strain (Diagnostic Code 5295) 
and lumbar spine limitation of motion (Diagnostic Code 5292).  
See 38 C.F.R. § 4.20 (1999).

Diagnostic Code 5292 provides a 10 percent rating for a 
slight lumbar spine limitation of motion and a 20 percent 
rating for a moderate lumbar spine limitation of motion.  A 
40 percent rating may be assigned for a severe lumbar spine 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (1999).

Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Analysis 

The Board has reviewed the evidence and finds that a 
disability evaluation in excess of 20 percent for the 
veteran's service-connected sacroiliac strain is not 
warranted under Diagnostic Codes 5292 or 5295.

The most recent VA examination showed that range of motion of 
the low back was as follows: flexion was to 80 degrees; 
extension was to 10 degrees; lateral flexion was to 20 
degrees on both sides; rotation to the right was to 50 
degrees, and rotation to the left was to 30 degrees.  Upon 
physical examination, the veteran had a slow, unsteady gait 
and walked using a cane.  There was a six inch curved scar 
that was well-healed in the left sacroiliac region.  The 
veteran had some tenderness in both the sacroiliac regions, 
more so on the left side with no swelling, redness, or 
warmth.  He had pain on motion of the sacroiliac region as 
well as the low back.  A neurological test revealed sluggish 
deep tendon reflexes in both lower extremities and there was 
no focal neurological signs.  An X-ray report revealed that 
the sacroiliac joints were well patent without erosion or 
fusion.  Impression was that the sacroiliac joints were 
unremarkable.  Diagnosis was chronic sacroiliac strain.

In accordance with Diagnostic Code 5292, a 40 percent 
evaluation is not warranted because there is no medical 
evidence of severe limitation of motion in the sacroiliac 
regions.  In addition, under Diagnostic Code 5295, a higher 
rating of 40 percent does not apply because there is no 
medical evidence of listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  In this case, the Board finds no 
provision upon which to assign a higher rating.  Furthermore, 
the Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca v. Brown, 8 Vet.App. 202 (1995).  In this case, 
however, the veteran does not exhibit weakness or 
instability, deformity, atrophy, fasciculation, pain on 
movement, or other signs of disability greater than the 
impairment recognized by the current evaluation.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for a higher rating.  

The Board has considered whether an extraschedular rating is 
warranted for sacroiliac strain.  The evidence of record does 
not show that the veteran has been hospitalized as a result of 
the service-connected sacroiliac strain.  There is no showing 
of excessive absence from work or other indicia of marked 
employment interference.  Consequently, the Board concludes 
that the RO's determination that the evidence does not present 
such an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and not referring the claim to the Director of Compensation 
and Pension for extraschedular consideration is supportable.  
See 38 C.F.R. § 3.321(b)(1).  

In denying the veteran's claim, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An increased evaluation greater than 20 percent for 
sacroiliac strain is denied.



_____________________________________
A. BRYANT
Member, Board of Veterans' Appeals

 

